DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16 and 18-30 are allowed.
The invention is directed to methods, systems, and devices for wireless communications are described and may include a user terminal and a satellite establishing a communication link over a channel having a channel delay and a medium access control-control element delay being determined based on the channel delay. Each of the independent claims 1, 19, 27 and 29 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for wireless communication at a user terminal in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non-terrestrial network; determining, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network; receiving a medium access control-control element command indicating a communication parameter, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication transmitting feedback based at least in part on the medium access control-control element command; communicating with the non-terrestrial network over the channel according to the communication parameter after an end of the delay; determining a second delay associated with a second medium access control- control element for communication in the non-terrestrial network, wherein the second delay is different from the first delay; and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of the second delay.
	Regarding claim 19, A method for wireless communication at a satellite in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non-terrestrial network; transmitting a medium access control-control element command indicating a communication parameter; receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command; communicating with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control- control element, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal; transmitting a second medium access control-control element command; and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of a second delay associated with a second medium access-control control element, wherein the second delay is different from the first delay.
transmit feedback based at least in part on the medium access control-control element command; communicate with the non-terrestrial network over the channel according to the communication parameter after an end of the delay; determine a second delay associated with a second medium access control- control element for communication in the non-terrestrial network, wherein the second delay is different from the first delay; and communicate with the non-terrestrial network over the channel according to the communication parameter after an end of the second delay.
Regarding claim 29, An apparatus for wireless communication at a satellite in a non-terrestrial network, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non- terrestrial network; transmit a medium access control-control element command indicating a communication parameter; receive feedback associated with a communicate with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control- control element, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal; transmit a second medium access control-control element command; and communicate with the non-terrestrial network over the channel according to the communication parameter after an end of a second delay associated with a second medium access-control control element, wherein the second delay is different from the first delay.
	Therefore, the independent claims 1, 19, 27 and 29 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Zhou et al. (US 2019/0260456 A1) discloses methods and apparatus for providing beam switch latency using communications systems operating according to new radio (NR) technologies, wherein the method generally includes determining a latency associated with a beam switch from a source antenna array module to a target antenna array module when the target module is in a low power mode and signaling a base station to use the determined latency after sending a command for the beam switch.
Claims 2-16, 18 and 20-26 and 28 and 30 are allowed since they depend on claims 1, 19, 27 and 29 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/6/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473